Title: To George Washington from Vincent Redman, 16 April 1796
From: Redman, Vincent
To: Washington, George


        
          Collectors office Port of Yeocomico [Va.]16th April 1796
          Sir
        
        I beg yr permission to resign my Office, & I therefore inclose my Commissions as Collector & Inspector at the Port of Yeocomico on the Potomac.
        When honor’d with these appointments I received them with gratitude, nor shou’d the small salary ass[i]gn’d by Congress as a compensation for my Trouble been of itself a reason Sufficient to induce my present application, but the Inconvenience of my family residence b⟨ein⟩g 16 Miles from the Port, & the consequent necessity of employing a Deputy will plead my excuse for my resignation.
        My Deputy was (for six months past) and now is Mr James A. Thompson a resident on the river Yeocomico, his attentive assiduity claims my warmest thanks, and as Mr Thompson is anxious for this appointment, I use the freedom Sir, to mention his Name as my Successor & to add that an application to the Heads of Departments will do Justice to the oppinion Therein express of Mr Thompson, I beg leave Sir, to assure you of my respect, esteem & gratitude & have the honor to be Sir, Yr Mo. Obt Servt
        
          Vincent Redman
        
       